Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 62 is objected to because of the following informalities:  
The claim depends on independent claim 1 and recites “said beads”. No antecedent basis is established in claims 61 or 62 for “said beads”.  
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 54-56, 59, 61, 63, 65, and 67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/097190 (Reference 1).

Regarding claim 54, Reference 1 teaches a method for detecting an analyte (see [0001]-[0021]; see Figs. 1-4), the method comprising: 
introducing, into a region of a sensor, a sample comprising an analyte of interest, wherein the region comprises entities capable of binding said analyte (a sensing zone includes an immobilization unit comprising a PNA capture molecule for binding to a target nucleic acid molecule wherein a solution comprising the target nucleic acid molecule contacts the immobilization unit to hybridise the nucleic acid capture molecule to the immobilization unit; see [0001]-[0021]; see Figs. 1-4); 
removing components of said sample not bound to said entities (after allowing the target nucleic acid molecule to hybridise to the PNA capture molecule, the analye/solution expected to include the target nucleic acid molecule may be removed including target nucleic acid molecules; see [0061]); 
measuring capacitance across said region (the method includes determining the presence of the target nucleic acid molecule based on an electrical characteristic of a region in between the electrodes including capacitance; see [0003], [0013], [0030], [0037], [0091]-[0095]); and 
detecting an amount of said analyte by comparing said capacitance to levels expected for a measured quantity of said analyte (an amount of the target analyte is determined by comparing the measurement to a reference medium containing a known and constant amount of the target nucleic acid molecule; see [0091]-[0095], [0111]).

Regarding claim 55, Reference 1 further teaches wherein the analyte is a nucleic acid (the target is a nucleic acid molecule; see abstract).

Regarding claim 56, Reference 1 further teaches wherein the entities are PNA probes (the capture molecule is a PNA capture molecule; see abstract).

Regarding claim 59, Reference 1 further teaches wherein the region comprises electrodes (the region comprises electrodes 1; see Figs. 1-4; see [0114]).

Regarding claim 61, Reference 1 teaches an analyte sensor (See Figs. 1-4) comprising: 
a sensing region (a sensing zone comprises electrodes 1 for sensing; see Figs. 1-4; see [0114]); 
a plurality of probes attached to the sensing region, the probes designed to specifically bind an analyte of interest (a sensing zone includes an immobilization unit comprising PNA capture molecules for binding to a target nucleic acid molecule wherein a solution comprising the target nucleic acid molecule contacts the immobilization unit to hybridise the nucleic acid capture molecule to the immobilization unit; see [0001]-[0021]; see Figs. 1-4); and 
an integrated circuit comprising one or more electrodes disposed at the sensing region operable to measure a change in an electrical property of the sensing region (electrodes are used to measure the capacitance which would require circuitry equivalent to an integrated circuit as claimed; see [0003], [0092]; see Figs. 1-4).

Regarding claim 63, Reference 1 further teaches wherein the probes comprise PNA probes (the capture molecule is a PNA capture molecule; see abstract).

Regarding claim 65, Reference 1 further teaches wherein the sensing region comprises a protective layer comprising nitride (the electrode layer comprises a silicon nitride layer; see [0097]).


Regarding claim 67, Reference 1 teaches wherein the surface comprises a plurality of different sensing regions, each sensing region with distinct immobilized probes (the chip includes 100 pairs of interlocking comb-like microelectrodes and more than one PNA capture molecule may be immobilized to broadly screen for the presence of any of a group of selected target nucleic acid sequences; see [0018], [0047]; see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 57, 58, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/097190 (Reference 1) in view of Otillar et al. US 2003/0012693 (Otillar).

Regarding claims 57 and 58, Reference 1 fails to teach wherein the entities comprise beads having attached thereto PNA capable of binding to the analyte, wherein the beads comprise paramagnetic beads.
Otillar teaches wherein the entities comprise beads having attached thereto PNA capable of binding to the analyte, wherein the beads comprise paramagnetic beads (paramagnetic beads 28 are attached to molecules including PNA to produce detectable changes of the capacitance compared to only the biomolecules; see [0081]. [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the entities comprise beads having attached thereto PNA capable of binding to the analyte, wherein the beads comprise paramagnetic beads as taught in Otillar into Reference 1 in order to gain the advantage of perturbing the dielectric constant of a layer close to the surface and therefore produce detectable changes of the capacitance of the device compared to attachment of only (bio)molecules.

Regarding claim 62, Reference 1 further teaches wherein the sensing region is operable to measure a change in capacitance (electrodes are used to measure the capacitance; see [0003], [0092]; see Figs. 1-4).
Otillar teaches wherein the sensing region is operable to measure a change in capacitance produced by said beads (paramagnetic beads 28 are attached to molecules including PNA to produce detectable changes of the capacitance compared to only the biomolecules; see [0081]. [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the entities comprise beads having attached thereto PNA capable of binding to the analyte, wherein the beads comprise paramagnetic beads as taught in Otillar into Reference 1 in order to gain the advantage of perturbing the dielectric constant of a layer close to the surface and therefore produce detectable changes of the capacitance of the device compared to attachment of only (bio)molecules.

Claim(s) 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/097190 (Reference 1) in view of Schulein et al. US 2006/0011474 (Schulein).

Regarding claim 60, Reference 1 further teaches removing non-bound components of said sample (removing negatively charged molecules from the sample including nucleic acid molecules; see [0061]).
Reference 1 fails to teach removing non-bound components of said sample comprises applying a negative voltage across the region of the sensor, thereby repelling components of the sample not bound to said entities.
Schulein teaches removing non-bound components of said sample comprises applying a negative voltage across the region of the sensor, thereby repelling components of the sample not bound to said entities (by applying a negative potential to the electrodes, unbound analytes can be removed from the region of the electrodes by polarity reversal; see [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features removing non-bound components of said sample comprises applying a negative voltage across the region of the sensor, thereby repelling components of the sample not bound to said entities as taught in Schulein into Reference 1 in order to gain the advantage of removing the unbound analytes using a process known as electrophoresis to remove unbound analytes which maintain a negative charge such that measurements are only conducted on analytes which are bound.

Claim(s) 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/097190 (Reference 1) in view of Holt et al. US 2010/0261287 (Holt).

Regarding claim 64, Reference 1 fails to teach wherein the integrated circuit comprises complementary metal-oxide-semiconductor (CMOS) architecture in which CMOS layers provide the electrodes and signal processing circuitry.
Holt teaches wherein the integrated circuit comprises complementary metal-oxide-semiconductor (CMOS) architecture in which CMOS layers provide the electrodes and signal processing circuitry (electrodes are connected to an electric source using CMOS switching circuitry and corresponding circuitry; see [0036], [0112]-[0116]; see Figs. 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the integrated circuit comprises complementary metal-oxide-semiconductor (CMOS) architecture in which CMOS layers provide the electrodes and signal processing circuitry as taught in Holt into Reference 1 in order to gain the advantage of highly flexible polymer microarray synthesis at micron and sub-micron scale with reproducibility driven by CMOS manufacturing.

Claim(s) 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/097190 (Reference 1) in view of Pagano et al. US 2011/0003303 (Pagano).

Regarding claim 66, Reference 1 fails to teach wherein the protective layer has a thickness between 1 and 3 micrometers.
Pagano teaches wherein the protective layer has a thickness between 1 and 3 micrometers (protective layers comprising silicon nitride are between 10 nm to 1 micrometer thick; see [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the protective layer has a thickness between 1 and 3 micrometers as taught in Pagano into Reference 1 in order to gain the advantage of protective layers to prevent elements from coming into direct contact with a sample.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868